99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David S. COHEN, as trustee for the Chapter 11 Bankruptcyestate of Norman E. Dyer, Appellant,v.Michael SNOW, Appellee.
No. 95-3278.
United States Court of Appeals, Eighth Circuit.
Submitted June 11, 1996Filed Oct. 17, 1996

Before BOWMAN, LAY, and LOKEN, Circuit Judges.
PER CURIAM.


1
David S. Cohen, trustee for the bankruptcy estate of Norman E. Dyer, appeals from the District Court's grant of summary judgment to defendant Michael Snow.  The court found that plaintiff failed to provide sufficient evidence to establish the "but for" causation requirement of a legal malpractice claim under Minnesota law.  We have read all of the materials submitted by the parties and have considered their arguments.  We conclude that the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.